Citation Nr: 0032022	
Decision Date: 12/07/00    Archive Date: 12/12/00

DOCKET NO.  94-29 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for a psychiatric 
disorder, currently evaluated as 100 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The veteran and his sister


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel



INTRODUCTION

The veteran had active military service from February 1943 to 
October 1945.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1990 rating 
decision, in which the RO denied the veteran an increased 
rating for a psychiatric (anxiety) disorder, then evaluated 
as 50 percent disabling, effective from March 1990.  The 
veteran filed an NOD in September 1991, and the RO issued an 
SOC in January 1992.  The veteran filed a substantive appeal 
that same month, January 1992.  In March 1992, the veteran 
testified before a Hearing Officer at the VARO in Boston.  A 
Hearing Officer's Decision was issued in June 1992, 
confirming the 50 percent rating.  The RO issued a 
Supplemental Statement of the Case (SSOC) in July 1992.  
Additional SSOC's were issued in April 1994, September 1996, 
and August 1997.  

As will be discussed in more detail below, the veteran's 
claim was the subject of a decision by the Board in February 
1999, which granted an increased rating for the veteran's 
psychiatric disorder.  That decision was subsequently vacated 
by the United States Court of Appeals for Veterans Claims 
(Court), in an order issued by a Judge of the Court in May 
2000.

Recently received information indicates that the RO has rated 
the veteran as incompetent for purposes of handling VA 
benefit payments.  That incompetency determination has no 
effect on the present action with regard to this appeal.

FINDINGS OF FACT

1. In February 1999, while the present appeal was pending, 
the RO granted the veteran a total schedular (100 percent) 
rating for his psychiatric disorder, effective from March 
1990, the date of the veteran's claim for an increased 
rating for compensation benefits.  

2. There is no longer a controversy regarding the benefit 
sought, as the RO's decision to grant a total schedular 
rating for a psychiatric disorder resolves the issue 
raised on appeal.  


CONCLUSION OF LAW

There is no longer an issue of fact or law pertaining to a 
claim for VA benefits before the Board.  38 U.S.C.A. §§ 7104, 
7105 (West 1991); 38 C.F.R. § 20.101 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When there is no longer an issue of fact or law pertaining to 
a claim for VA benefits before the Board, i.e., the issue is 
moot, the Board must still provide reasons and bases for its 
determination.  See ZP v. Brown, 8 Vet.App. 303 (1995).

In reviewing the evidence of record, we note, as is noted 
above in the Introduction, supra, that the veteran perfected 
his appeal for an increased rating for his service-connected 
psychiatric disorder in January 1992.  Subsequently, his 
appeal, which included a claim for service connection for 
bilateral hearing loss, came before the Board.

In a February 1999 decision, the Board granted the veteran an 
increased rating to 70 percent for his psychiatric disorder, 
and denied his claim for bilateral hearing loss.  Later that 
same month, in a February 1999 rating decision, the RO 
increased the veteran's disability rating for his psychiatric 
disorder from 70 percent to 100 percent, effective from March 
1990.  It appears that the RO interpreted the Board's 
decision as indicating that the veteran was unemployable due 
to his psychiatric disorder, even though the Board had noted 
that non-service-connected conditions were involved in the 
veteran's apparent inability to work.  Notification of this 
favorable rating action was communicated to the veteran, with 
a copy to his representative, in a letter of April 1999.

Notwithstanding the retroactive grant of a 100 percent 
rating, the veteran appealed the Board's decision (only with 
respect to an increased rating for a psychiatric disorder) to 
the United States Court of Appeals for Veterans Claims.  He 
was represented in that litigation by the same representative 
organization that has assisted him in his VA claim.

Thereafter, in April 2000, the Court issued an order in which 
it affirmed the Board's original February 1999 decision 
granting a 70 percent disability rating.  That same month, 
the veteran's representative submitted to the Court a motion 
for a panel decision.  Subsequently, in May 2000, the Court 
issued a single-judge order, in which it withdrew its 
original April 2000 order, vacated the Board's February 1999 
decision, and remanded the case for additional development.  
The Court remanded the case to the Board under the authority 
of 38 U.S.C.A. § 7252(a) (West 1991 & Supp. 2000).  

In this instance, with the grant by the RO of the total 
schedular (100 percent) rating for a psychiatric disorder, 
retroactive to the date of the claim for an increase, there 
no longer exists any case or controversy as to the disability 
rating.  It is unfortunate that neither the veteran nor his 
representative advised the Court of the increase to 100 
percent, and it appears that counsel for the Secretary was 
also unaware of the RO's action during the litigation.  
Clearly, however, since the veteran's claim has been granted, 
at the maximum benefit level, retroactive to the date of the 
claim, no other outstanding question of law or fact 
concerning the provision of benefits under the law 
administered by VA remains unresolved.  See, eg., Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) (once the issue raised 
by the NOD has been resolved in the veteran's favor, the 
appeal is concluded).

In view of the foregoing, the increased-rating claim for a 
psychiatric disorder has been rendered moot by the RO's 
February 1999 rating decision.  Accordingly, the appeal must 
be dismissed.  


ORDER

The appeal for entitlement to an increased rating for a 
psychiatric disorder is dismissed.  




		
	ANDREW J. MULLEN
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 4 -


- 1 -


